           Case 2:20-cv-00837-RFB-EJY Document 10 Filed 05/12/20 Page 1 of 3



1    AARON D. FORD
      Attorney General
2    GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
3    State of Nevada
     100 N. Carson Street
4    Carson City, Nevada 89701-4717
     Tel: (775) 684-1100
5    E-mail: glzunino@ag.nv.gov
     E-mail: cnewby@ag.nv.gov
6
     Attorneys for Barbara Cegavske
7

8                             UNITED STATES DISTRICT COURT

9                                      DISTRICT OF NEVADA

10   FIGHT FOR NEVADA,
11                       Plaintiffs,                    Case No. 2:20-cv-00837-RFB-EJY

12   vs.                                                      DECLARATION OF
                                                              WAYNE THORLEY
13   BARBARA CEGAVSKE, in her official
     capacity as Nevada Secretary of State,
14
                         Defendants.
15

16

17           I, WAYNE THORLEY, declare as follows:
18           I am the Deputy of Elections for the Nevada Secretary of State. I was appointed to

19   the position of Deputy of Elections pursuant to NRS 225.060(1), and I have held the

20   position since October 21, 2015. I have personal knowledge of the matters set forth below,

21   and if called upon to testify in the above-captioned matter, I would testify as follows:

22           1.    The notice of intent to recall required pursuant to NRS 306.015 was filed on

23   February 14, 2020. A copy of the notice of intent is attached.

24           2.    Article 2, Section 9 of the Nevada Constitution requires recall petitions to

25   include signatures from at least 25 percent of the voters who actually voted in the election

26   at which the public officer was elected. At the 2018 general election, there were 975,980

27   votes cast statewide. This means 243,995 valid signatures are required to trigger a recall

28   election.


                                                  -1-
        Case 2:20-cv-00837-RFB-EJY Document 10 Filed 05/12/20 Page 2 of 3



1          3.     Pursuant to NRS 306.015, Fight For Nevada has 90 days to gather

2    signatures on the recall petition from the date the notice of intent was filed. The 90th day

3    is May 14, 2020.

4          4.     Due to changes from the 2019 legislative session, NRS 306.015 now requires

5    recall supporters to turn in signatures collected to date at the midpoint (45 days) of the

6    90-day signature gathering period. The 45th day was March 30, 2020.

7          5.     The total number of signatures submitted at the midpoint was 15,892. This

8    represents 6.5 percent of the total number of signatures needed. Also, this is just the raw

9    total. Signatures have not been verified (and will not be verified unless enough raw to tal

10   signatures are submitted). After signature verification the total number of valid

11   signatures would be somewhat less than 15,892.

12         I declare under penalty of perjury under the law of the United States of America

13   that the foregoing is true and correct to the best of my knowledge.

14         Executed this 12th day of May, 2020.

15

16                                                 /s/ Wayne Thorley
                                                   WAYNE THORLEY
17

18
19

20

21

22

23

24

25

26

27

28

                                                  -2-
        Case 2:20-cv-00837-RFB-EJY Document 10 Filed 05/12/20 Page 3 of 3



1                                     CERTIFICATE OF SERVICE

2          I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 12th day of May, 2020, I filed with this Court’s CM/ECF

4    electronic filing system, DECLARATION OF WAYNE THORLEY, and served by this

5    Court’s electronic notification system to the addresses listed below:

6    Robert E. Barnes, Esq.
     robertbarnes@barneslawllp.com
7
     Jeffrey Jaegar, Esq.
8    jeff@jeffjaeger.com
     Pro Hac Vice Pending
9
     Counsel for Plaintiff
10

11

12                                                 _____________ ________
                                                   An employee of the Office
13                                                 of the Attorney General
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 -3-
